      Case 2:18-cv-09873-CCC Document 23 Filed 04/01/19 Page 1 of 15 PageID: 2067




                                           UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY
                                           CIVIL ACTION NO.: 18-9873 (CCC)


MARTIN LUTHER BASKERVILLE, JR.,

     Petitioner-Respondent,                    CIVIL ACTION

v.                                             MOTION TO DISMISS PETITION
                                               FOR WRIT OF HABEAS CORPUS
GEORGE ROBINSON, et al.,

     Respondents-Movants.                      BEFORE:
                                               HON. CLAIRE C. CECCHI, U.S.D.J.




               RESPONDENTS-MOVANTS' REPLY BRIEF IN SUPPORT OF
            MOTION TO bISMISS PETITION FOR WRIT OF HABEAS CORPUS


                                     DENNIS CALO
                                     ACTING BERGEN COUNTY PROSECUTOR
                                     ATTORNEY FOR RESPONDENTS-MOVANTS
                                     TWO BERGEN COUNTY PLAZA
                                     HACKENSACK, NEW JERSEY 07601
                                      (201) 646-2300

IAN C. KENNEDY
SPECIAL DEPUTY ATTORNEY GENERAL
ACTING ASSISTANT PROSECUTOR
BERGEN COUNTY PROSECUTOR'S OFFICE
ATTORNEY ID NUMBER IK0092
ikennedy@bcpo.net

     OF COUNSEL AND ON THE BRIEF
    Case 2:18-cv-09873-CCC Document 23 Filed 04/01/19 Page 2 of 15 PageID: 2068




                                          TABLE OF CONTENTS

                                                                                                               PAGE
STATEMENT OF THE MATTER.                                                                                        1

LEGAL ARGUMENT                                                                                                  5

       POINT I

      DEFENDANT'S SECOND HABEAS CORPUS PETITION SHOULD BE
      DISMISSED BECAUSE IT WAS FILED BEYOND THE ONE-YEAR
      LIMIT AT I ON IN 2 8 U . S . C . § 2 2 4 4 ( d) ( 1 ) ; IT SHOULD ALSO BE
      DISMISSED OR TRANSFERRED TO THE THIRD CIRCUIT COURT OF APPEALS
      BECAUSE PETITIONER HAS NOT RECEIVED PERMISSION TO FILE
      A SECOND OR SUBSEQUENT HABEAS CORPUS PETITION . . . .                     5

      A.     Defendant's Second Petition is a Second Petition                                                   5

       B.    The Exceptions for Second Petitions Do Not Apply
             and Should Be Presented to the Third Circuit Court
             of Appeals . . . . . . . . . . .       . .....                                                     7

       C.    Defendant's Claims Fall Woefully Short of the Standard
             for Establishing Actual Innocence . . .                                                            8

       D.    Defendant's Second Petition is Woefully Out of Time                                                11

CONCLUSION . . . . .           .                                                                                11

                                         TABLE OF CITATIONS

                                                    Cases

Benchoff v. Colleran, 404 F.3d 812 (3d Cir. 2005) . . . . . . . . . . . . . . 6
Magwood v. Patterson, 561 U.S. 320 (2010) . . . . . . . . . . . . . . . . . . . . . . 7
McQuiggin v. Perkins, 569 U.S. 383 (2013) . . . . . . . . . . . . . . . . . . 9, 11
Slack v. McDaniel, 529 U.S. 473 (2000) . . . . . . . . . . . . . . . . . . . . . . . . . 6

                                                 Statutes

28 U.S.C.    §   2244(b)(2)(B) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 8
28 u.s.c.    §   2244(d) (1) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 12




                                                       i
Case 2:18-cv-09873-CCC Document 23 Filed 04/01/19 Page 3 of 15 PageID: 2069




                       STATEMENT OF THE MATTER

       Respondents rely on the Statement of the Matter as set

forth in our submission on December 5, 2018.         (ECF #13-1).

However, the hollow claims of "actual innocence" presented in

defendant's opposition warrant a factual response.

       Defendant's opposition brief contends that the award of

jail credits to him on October 1, 2015 by a New Jersey trial

court "effectively proved that he was in the custody of the

State of New Jersey on April 4, 1989, the date he was alleged to

have committed the New York homicide."        (ECF #20 at 5).

Defendant's opposition brief fails to contend with the numerous

sources, all of which were attached by defendant to his own

submission, that vitiate his woefully belated alibi claim.

       First, as respondents already pointed out in the motion to

dismiss,   (ECF #13-1 at 10 n.2), defendant admitted in 1993 at

his sentencing hearing for his New Jersey convictions that he

posted bail in New Jersey on "March 11th of '89, and.               was

re-arrested June 28th,    '8 9."   (ECF #13-5 at 3 to 4; ECF #21-3 at

84).    Indeed, defendant and his counsel repeatedly told the

court that defendant was released from Bergen County Jail in

"March of '89."    (ECF #13-5 at 3; ECF #21-3 at 83 to 84).

       Second, the testimony adduced at a pretrial hearing in

defendant's 1990 New York murder trial is consistent with the

timeline that defendant provided to the court in 1993.          A New

                                    1
Case 2:18-cv-09873-CCC Document 23 Filed 04/01/19 Page 4 of 15 PageID: 2070




York City Police Department (NYPD) detective testified that on

April 6, 1989, he interviewed suspects regarding the New York

murder at the Hackensack police headquarters.         (ECF #21-2 at 36

to 37).     Those suspects implicated defendant, but the police

could not locate defendant as he was not in custody with the

other suspects.     (ECF #21-2 at 36 to 38).     The NYPD detective

filed a "wanted card" that would alert out-of-state law

enforcement authorities that the NYPD wanted to speak to

defendant if he was taken into custody.        (ECF #21-2 at 39).     On

June 28, 1989, the Bergen County Prosecutor's Office (BCPO)

notified the NYPD detective that defendant was in custody and

incarcerated in the Bergen County Jail in Hackensack.          (ECF #21-

2 at 39).    When the detective arrived, a BCPO assistant

prosecutor notified him that defendant had turned himself in on

a bench warrant related to a domestic-violence case.          (ECF #21-2

at 40 to 41).

     Third, the transcripts of defendant's 1990 New York murder

trial show that when the NYPD detective interviewed defendant on

June 28, 1989, defendant claimed to have an alibi on the date of

the murder - but that alibi had nothing to do with being in the

Bergen County Jail.     Rather, defendant told the NYPD detective

that during the afternoon and evening of the murder, he was in

Hackensack at Leon's Bar and at the Stagecoach Hotel with Brenda




                                    2
    Case 2:18-cv-09873-CCC Document 23 Filed 04/01/19 Page 5 of 15 PageID: 2071




Bates.       (ECF #21-4 at 435) . 1   He told the detective to "check

with Brenda Bates and she will tell you where I was the night of

the shooting."        (ECF #21-4 at 440).

         Fourth, the trial transcripts of defendant's 1990 New York

murder trial established that no less than five witnesses

testified that they saw defendant in public on April 4, 1989;

they did not see him in jail.          Those witnesses that saw

defendant      (not in jail) on April 4, 1989, include Brenda Bates

(ECF #21-4 at 232 to 33), Charnell Bates           (ECF #21-4 at 128),

Kenneth Robinson (ECF #21-4 at 323 to 24), Vanessa Perry (ECF

#21-4 at 254), and Clifton Mccloud (ECF #21-4 at 306) . 2

         Fifth, respondents cannot find - and defendant does not

point to - any reference in the 1990 New York murder trial to

defendant being in Bergen County Jail on the day of the murder

in New York.       Instead, every reference to defendant's

whereabouts - including defendant's alibi provided to an NYPD

detective - reveal that he was not in Bergen County Jail.

         In contrast to this compelling evidence cutting against

defendant's claim of actual innocence, there is a paucity of



1 Defendant told the NYPD detective that his friend was released
from the hospital on the day he went to Leon's Bar and the
Stagecoach Hotel, which the trial record established was on
April 4, 1989.   (ECF #21-4 at 409).

2 Defense counsel's certification does mention that three of
these witnesses saw defendant on the day of the murder.   (ECF
#21-1 at 21, 23).

                                        3
Case 2:18-cv-09873-CCC Document 23 Filed 04/01/19 Page 6 of 15 PageID: 2072




evidence supporting it.     Defendant cites to two letters about

jail credits that defendant's investigator and attorney

apparently received more than fifteen years after the New York

murder.     (ECF #21-2 at 20, 79; ECF #21-5 at 6).      However, these

records do not prove his innocence.

        Assuming without conceding that these records are

authentic, in light of the substantial countervailing evidence,

all these records prove is a clerical error.         Defendant

apparently seized on the clerical error, spun it into a

fabricated claim of innocence, and spawned frivolous litigation

in New Jersey about a now three-decades-old conviction in New

York.

        Defendant also cites to a New Jersey Superior Court judge's

decision to award defendant jail credit on the day that he was

convicted for committing the murder in New York.         But this does

not prove defendant's innocence.        The judge did not review the

record of defendant's trial in New York and determine he was

innocent.     He simply awarded jail credit based on the

documentation presented to him.         In fact, he expressly told

defendant that further relief by the Court could be revisited

only if defendant's New York conviction was vacated.          (ECF #21-4

at 9).

        Once final unrelated factual point.      Defendant was released

from New Jersey State Prison on March 5, 2019 without any parole

                                    4
Case 2:18-cv-09873-CCC Document 23 Filed 04/01/19 Page 7 of 15 PageID: 2073




conditions.    (ECF #22).   Defendant's opposition fails to

identify the relief he is now seeking on this habeas petition in

light of this development.      Respondents will address why

defendant's habeas claim is now moot if this Court seeks

briefing on the issue, but will refrain from advancing the

argument for the first time in a reply brief.

                            LEGAL ARGUMENT

                                 POINT I
     DEFENDANT'S SECOND HABEAS CORPUS PETITION SHOULD BE
     DISMISSED BECAUSE IT WAS FILED BEYOND THE ONE-YEAR
     LIMITATION IN 28 U.S.C. § 2244(d) (1); IT SHOULD ALSO BE
     DISMISSED OR TRANSFERRED TO THE THIRD CIRCUIT COURT OF
     APPEALS BECAUSE PETITIONER HAS NOT RECEIVED PERMISSION TO
     FILE A SECOND OR SUBSEQUENT HABEAS CORPUS PETITION.

     Respondents disagree with virtually every assertion in

defendant's opposition.     This is because defendant's petition is

most certainly a second petition; defendant does not fit into

any of the exceptions for filing second petitions; defendant's

claim of actual innocence is woefully inadequate to overcome any

procedural bar; and defendant has no excuse for not having

pursued his alibi claim thirty years ago.

     This Court should summarily dismiss defendant's second

petition as untimely; alternatively, the petition should be

dismissed or transferred to the Third Circuit Court of Appeals

because defendant did not receive permission to file a second

petition.

     A.     Defendant's Second Petition is a Second Petition

                                    5
Case 2:18-cv-09873-CCC Document 23 Filed 04/01/19 Page 8 of 15 PageID: 2074




      Perhaps because defendant did not disclose to this Court

that he had previously filed a petition United States District

Court Judge Katharine S. Hayden dismissed as untimely in 2005,

(ECF #6 at 13), defendant incorrectly argues that his second

petition "is not considered" a second petition.         It is a second

petition within the meaning of the Antiterrorism and Effective

Death Penalty Act   (AEDPA) because the claim had arisen and could

have been raised before he filed his first petition.          See

Benchoff v. Colleran, 404 F.3d 812, 817        (3d Cir. 2005).      If

defendant had been in Bergen County Jail on April 4, 1989, he

should have raised that claim during his trial and immediately

upon his conviction.    He certainly had time to raise it before

he filed his first petition for writ of habeas corpus in New

Jersey more than 14 years later on December 31, 2003.            (ECF #13-

1 at 6).

      Defendant's citations to Slack v. McDaniel, 529 U.S. 473

(2000), is misplaced.    McDaniel addresses a dismissal for

failure to exhaust State remedies, where the first petition was

dismissed without prejudice to refile.         Id. at 489.   Judge

Hayden dismissed defendant's first petition on timeliness

grounds, and thus properly found it was dismissed with

prejudice.    (ECF #13-2 at 3)

      Defendant's citation to Magwood v. Patterson, 561 U.S. 320,

342   (2010), is also unavailing.       In Magwood, the defendant

                                    6
Case 2:18-cv-09873-CCC Document 23 Filed 04/01/19 Page 9 of 15 PageID: 2075




prevailed in his first habeas petition resulting in a

resentence, and the Supreme Court held that the defendant's

subsequent petition regarding the resentencing proceeding was

not a second petition.     Id. at 323-24.      Defendant here was never

resentenced in a plenary sentencing hearing; his jail credits

were adjusted.   The factual predicate for his habeas challenge

existed long before his jail credits were adjusted in his favor.

     B.   The Exceptions for Second Petitions Do Not Apply and
          Should Be Presented to the Third Circuit Court of
          Appeals

     Defendant also seeks refuge in the exception for filing

second petitions.    Specifically, defendant claims that he can

present a second petition because he satisfies both prongs of

the exception set forth in 28 U.S.C.      §   2244 (b) (2) (B).   Thus, he

claims that

     (i) the factual predicate for the claim could not have
     been discovered previously through the exercise of due
     diligence; and

     (ii) the facts underlying the claim, if proven and
     viewed in light of the evidence as a whole, would be
     sufficient to establish by clear and convincing
     evidence that, but for constitutional error, no
     reasonable factfinder would have found the applicant
     guilty of the underlying offense.

     As previously stated, defendant has known about the factual

predicate since 1989; he does not provide any competent support

detailing the steps he has taken since that date to show he

diligently pursued the alibi claim.       Defendant points to an


                                    7
Case 2:18-cv-09873-CCC Document 23 Filed 04/01/19 Page 10 of 15 PageID: 2076




apparent request by an investigator in 2004 regarding

defendant's jail credits and another request by a lawyer in

2006.        (ECF #21-2 at 20, 79; ECF #21-5 at 6) . 3       Assuming the

authenticity of the records, stumbling on a clerical error

responding to a request for jail credit information fifteen

years after a conviction is not "due diligence" within the

meaning of 28 U.S.C.       §   2244(b) (2) (B) (i).   Nor do such clerical

errors prove anything by clear and convincing evidence under the

second prong.        See 28 U.S.C.    §   2244 (b) (2) (B) (ii); see also

Respondents'       Point I.C., infra.

        But, in any event, as argued in respondents' motion to

dismiss, this Court's options for erroneously filed second

petitions is to dismiss it or transfer it to the Third Circuit

Court of Appeals.        (ECF #13-1 at 13).

        C.     Defendant's Claims Fall Woefully Short of the Standard
               for Establishing Actual Innocence

        Respondents of course recognize that a convincing showing

of actual innocence may enable habeas petitioners to overcome a

procedural bar and allow consideration on the merits of a

constitutional claim.          McQuiggin v. Perkins, 569 U.S. 383, 386




3
   Though not discussed in his opposition, counsel's certification
also highlights general assertions defendant made in 2015 about
alleged efforts in 1989 and thereafter to establish his alibi.
 (ECF #21-1 at 10 to 15).  For the reasons more fully discussed
in Point I.C., infra, these self-serving statements made more
than two-and-a-half decades later are unpersuasive.
                                           8
Case 2:18-cv-09873-CCC Document 23 Filed 04/01/19 Page 11 of 15 PageID: 2077




(2013).   However, that standard is an exceedingly demanding one:

"[A] petitioner does not meet the threshold requirement unless

he persuades the district court that, in light of the new

evidence, no juror, acting reasonably, would have voted to find

him guilty beyond a reasonable doubt."        Id.   The delay in the

timing of a petition, while never dispositive, may "seriously

undermine the credibility of the actual-innocence claim."           Id.

at 400.

     Before even addressing the merits of defendant's claim,

respondents urge that application of the actual-innocence

doctrine here is misplaced.      McQuiggin and its antecedents

involve habeas petitioners claiming actual innocence regarding

the convictions on which they are imprisoned.         Here, defendant

makes no claim of actual innocence for the robbery, aggravated

assault, and resisting convictions that he committed in New

Jersey - the convictions for which he was serving a sentence at

the time he filed this second habeas petition.         He is claiming

actual innocence regarding his 1990 convictions for murder and

related offenses in New York.      This is not the kind of claim of

innocence contemplated by McQuiggin.

     More practically, while respondents have access to

defendant's records of his prosecution in New Jersey because the

State prosecuted him in this jurisdiction, we do not have the

same access to the records of his prosecution in New York.

                                     9
Case 2:18-cv-09873-CCC Document 23 Filed 04/01/19 Page 12 of 15 PageID: 2078




Thus, in contrast to a properly presented claim of actual

innocence, we are at a disadvantage in defending defendant's 30-

year-old New York convictions.       Defendant is attacking a New

York conviction that should have been - and perhaps still could

be - challenged in New York.      Defendant should make his claim of

actual innocence there.

     Nevertheless, respondents urge that there is overwhelming

evidence that defendant was not in the Bergen County Jail on the

date he committed the murder in New York on April 4, 1989: five

witnesses testified in defendant's New York trial that they saw

him in Hackensack or Englewood on that date        (not in the Bergen

County Jail); defendant told an NYPD detective in 1989 that he

was in Hackensack on the date of the murder (not in the Bergen

County Jail); and defendant told the New Jersey sentencing court

in 1993 that he posted bail in Bergen County Superior Court on

"March 11th of '89, and         . was re-arrested June 28th,      '89."

(ECF #13-5 at 3 to 4).

     Consistent with defendant's recitation of his incarceration

history, the NYPD detective testified at a pretrial hearing in

defendant's New York trial that he interviewed defendant on June

28, 1989 after the BCPO informed the detective that defendant

had turned himself into authorities on an unrelated matter.

     In stark contrast to this substantially contemporaneous

evidence debunking defendant's alibi are two letters that

                                    10
Case 2:18-cv-09873-CCC Document 23 Filed 04/01/19 Page 13 of 15 PageID: 2079




defendant's investigator and attorney received more than fifteen

years after the New York murder.           These records do not meet the

standard in McQuiggin.         It comes nowhere near challenging the

validity of his conviction such that "no juror, acting

reasonably, would have voted to find him guilty beyond a

reasonable doubt."         McQuiggin, 569 U.S. at 386.

        This is especially true given the unaccounted for delay in

filing the petition, which the Supreme Court found may

"seriously undermine the credibility of the actual-innocence

claim."      Id. at 400.     All defendant can point to establishing

his diligence are general assertions in 2015 about alleged

efforts that he made back in 1989 and the following years.              (ECF

#21-1 at 10 to 15).         He does not identify a single

contemporaneous     (or substantially contemporaneous) record where

he asserted the alibi that he was in the Bergen County Jail on

the date of the murder in New York.           Indeed, even in 1993,

defendant told the sentencing court that he posted bail in New

Jersey on "March 11th of '89, and.             . was re-arrested June

28th,    '89."   (ECF #13-5 at 3 to 4).       The substantially

contemporaneous records demonstrate that defendant clearly was

not in Bergen County Jail on April 4, 1989.

        D.    Defendant's Second Petition is Woefully Out of Time

        For the sake of completeness, respondents note that

defendant's habeas petition is also long out of time.             For all

                                      11
Case 2:18-cv-09873-CCC Document 23 Filed 04/01/19 Page 14 of 15 PageID: 2080




of the reasons previously explained in this reply and

respondents' motion to dismiss, defendant has no excuse for not

diligently pursuing this claim from the moment that he was

charged by New York in 1989 for murder and related offenses.

     In relevant part, the AEDPA's 1-year period of limitation

runs from the latest of "the date on which the judgment became

final by the conclusion of direct review or the expiration of

the time for seeking such review" or "the date on which the

factual predicate of the claim or claims presented could have

been discovered through the exercise of due diligence."           28

U.S.C.   §   2244 (d) (1) (A) and (D).

     Defendant's petition should be dismissed on timeliness

grounds.




                                         12
Case 2:18-cv-09873-CCC Document 23 Filed 04/01/19 Page 15 of 15 PageID: 2081




                               CONCLUSION

        For the foregoing reasons, respondents urge this Court to

issue an order dismissing defendant's petition for habeas corpus

as time barred; in the alternative, defendant's petition for

habeas corpus should be dismissed or transferred to the Third

Circuit Court of Appeals to allow the defendant to move for an

order authorizing the district court to consider the

application.

                            Respectfully submitted


                            DENNIS CALO
                            ACTING PROSECUTOR
                            BERGEN COUNTY PROSECUTOR'S OFFICE
                            ATTORNEY FOR RESPONDENTS-MOVANTS

                            BY:   /s/ Ian C. Kennedy
                                  Special Deputy Attorney General
                                  Acting Assistant Prosecutor
                                  Bergen County Prosecutor's Office



Date:    April 1, 2019




                                    13
